Citation Nr: 0425632	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  02-21 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a vision disorder.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the left knee, and if so, 
whether the reopened claim should be granted.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the right knee, and if so, 
whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from April 1944 to May 1946 
and from March 1952 through September 1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  The RO denied entitlement to service 
connection for low back pain and vision problems, and 
determined that new and material evidence adequate to reopen 
a claim for entitlement to service connection for 
degenerative joint disease of the right knee and the left 
knee had not been received. 

The veteran presented testimony at a videoconference hearing 
in May 2004 before the undersigned Veterans Law Judge.  A 
copy of the hearing transcript was placed in the claims file.  

As discussed below, the issues of entitlement to service 
connection for degenerative joint disease of the right knee 
and left knee are reopened.  Further development is needed, 
however, and these issues, as well as the issue of 
entitlement to service connection for a back disorder claimed 
as secondary to the service-connected right knee, are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notification if further 
action is required on the part of the appellant.

In September 2003, the veteran requested to reopen a claim 
for service connected residuals of a right knee sprain, and 
requested a C&P examination.  Although the veteran contends 
that his right knee sprain has deteriorated into degenerative 
joint disease and one of the issues currently on appeal is 
entitlement to service connection for DJD of the right knee, 
the issue of entitlement to an increased evaluation for 
service-connected residuals of a right knee sprain is a 
separate issue.  Accordingly, this issue is referred to the 
RO for appropriate consideration and development after the 
issuance of the present decision.  


FINDINGS OF FACT

1.  There is no competent medical evidence of record relating 
a claimed current vision disorder, diagnosed as diplopia, now 
resolved, to any disease or injury which occurred during 
active military service.

2.  In a November 1997 rating decision, the RO denied 
entitlement to service connection for degenerative joint 
disease of the left knee and right knee.  The veteran did not 
appeal that decision.  

3.  Evidence received since the November 1997 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim, is not cumulative and redundant, and by itself or 
in connection with the evidence previously of record, raises 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A chronic acquired vision disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  The November 1997 rating decision denying entitlement to 
service connection for degenerative joint disease of the 
right and left knees is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997); 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2003).

3.  New and material evidence to reopen the claim of 
entitlement to service connection for degenerative joint 
disease of the right knee has been received, and the 
veteran's claim for that benefit is reopened.  38 U.S.C.A. 
§§ 5103A(f), 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a) 
(2003).

4.  New and material evidence to reopen the claim of 
entitlement to service connection for degenerative joint 
disease of the left knee has been received, and the veteran's 
claim for that benefit is reopened.  38 U.S.C.A. §§ 5103A(f), 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

Given the favorable outcome below on whether new and material 
evidence has been received on the issue of entitlement to 
service connection for degenerative joint disease of the left 
knee and degenerative joint disease of the right knee, no 
conceivable prejudice to the appellant could result from the 
adjudication of the aforestated issues.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issue currently before the Board arose from an 
claim received in June 2002.  The regulatory amendments 
became effective November 9, 2000, except for the amendment 
to 38 C.F.R. § 3.156(a), which became effective on August 29, 
2001.  In this case, the VCAA and its implementing 
regulations are accordingly generally applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims (Court) stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

Considering both the decision of the Court in Pelegrini and 
the opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.

In a letter dated in June 2002, the RO informed the appellant 
of the VCAA and its effect on his claim for entitlement to 
service connection for a vision disorder.  In addition, the 
appellant was advised, by virtue of a detailed November 2002 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC) dated in August 2003, issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  We 
therefore believe that appropriate notice has been given in 
this case.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the August 2003 SSOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2003).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual background

Service medical records are not available, and the veteran's 
claims folder has been rebuilt by the RO.

In March 2002 a claim was received from the veteran seeking 
an increased evaluation for his left knee, as he had 
undergone a total knee replacement.  He stated that his left 
knee was service connected.  He also sought service 
connection for a lower back condition, claimed as due to an 
altered gait caused by his knee condition.  

VA treatment records show that in June 2000 the veteran under 
went a left total knee arthroplasty.  In March 2001 he 
presented to the emergency room with complaints of pain in 
his right knee.  He had seen his primary care doctor 
approximately in January 2001, when X-rays were taken and a 
referral to the Orthopedic Clinic was to be made, but he had 
not heard anything.  He described his symptoms, and clinical 
findings were reported.  The assessment was right knee pain, 
most likely representing osteoarthritis.  

When seen at the Orthopedic Clinic in June 2001, he reported 
that his right knee pain began in December of the previous 
year and was intense for approximately one month.  X-rays of 
the right knee demonstrated medial joint space narrowing with 
a mild varus deformity.  The assessment was mild arthritis in 
the right knee.  

VA treatment records show complaints of cervical spine and 
lumbar spine pain and a diagnosis of cervical radiculopathy.  

The veteran was seen for follow-up in October 2001 and 
reported no complaints of his left total knee replacement 
except occasional tightening pains at night and numbness of 
his knee when he kneels.  The DJD in his right knee was 
tolerable.  The assessment was arthritis of his right knee 
and that he was doing well status post over a year on his 
left total knee replacement.  

In a statement received in June 2002, the veteran wrote that 
he had contacted malaria, and yellow jaundice hepatitis 
(presumably in service), and was knocked off a hatch and 
received injuries to the left side of his head, knee, and 
back.  He also claimed that an optometrist had thought that 
the veteran had suffered an injury to his left eye a long 
time ago.

In July 2002 the veteran reported that all his medical 
treatment had been at a VA Medical Center.  

A neurosurgery note in June 2002 shows that, while the 
veteran was discussing his cervical symptoms, he related that 
he had awakened a few days earlier with sudden onset of 
double vision with significant headache and no other 
symptoms.  The assessment was that he had a small infarction 
or transient ischemic attack (TIA) due to small vessel 
disease.  The diplopia had resolved.

A neurosurgery note in July 2002 indicated that the veteran 
had been originally referred for low back pain and cervical 
radiculopathy; however, when he had been last seen he was 
experiencing diplopia, which turned out to be a TIA.  He was 
started on medication and had not had return of the symptoms.  
The July 2002 visit was a follow-up visit for the veteran to 
discuss all of his issues.  He denied having any new episodes 
of diplopia or other signs or symptoms of TIA or stroke.  He 
did not complain of significant cervical radiculopathy, but 
did have headaches which sounded tension-like in origin.  He 
had long-standing back pain and occasionally radicular like 
pain in the back of his legs, but the major symptom of his 
lumbar spine was simply back pain.  

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in July 2002.  He reported progressive 
degenerative changes in the left knee subsequent to an injury 
in the military in 1953 that subsequently required a total 
left knee arthroplasty.  He ambulated with an antalgic gait, 
but did not have any obvious limp.  The assessment was status 
post total left knee arthroplasty, uncomplicated, with 
intermittent pain and reduced range of motion.  

In July 2002 the veteran submitted a claim for service 
connection for his right knee.  He claimed that the altered 
gait caused by his service-connected left knee disability had 
created severe problems with his right knee.  

Up to this point, the veteran's claim file had been misplaced 
and not found.  There was a report that he was service 
connected for malaria, hepatitis, and a skeletal condition, 
not specified.  A search for an earlier rating decision was 
made, and a copy of a November 1997 rating decision was 
entered into the rebuilt claims file in August 2002.  

At the time of the November 1997 rating decision, the claims 
file had been available.  The November 1997 rating decision 
reflects that the veteran submitted a claim in October 1997 
for an increased evaluation.  The RO, in pertinent part, 
confirmed and continued a zero percent evaluation for 
residuals of a right knee sprain and denied entitlement to 
service connection for degenerative joint disease of the 
right knee and the left knee.   The evidence considered was 
the veteran's claim, the report of a VA joints examination in 
November 1997, and service medical records from March 1952 to 
September 1953.  

The rating decision states that the veteran is service-
connected for residuals of a sprain of the right knee.  The 
RO noted that when the veteran filed his claim, he was under 
the impression that it was his left knee that was service 
connected; however, the RO stated that a review of the claims 
file revealed that it was actually his right knee that was 
service connected, for residuals of a right knee sprain.  The 
service medical records showed that the veteran injured his 
right knee in August 1953 when he "fell on a manger in the 
fo'c'sle" (apparently denoting an area near the bow, or 
forecastle, of his vessel).  X-rays at the time of the 
incident were negative for evidence of a fracture, and the 
diagnosis was a right knee sprain.  

At the November 1997 C&P examination, he was diagnosed with 
bilateral degenerative joint disease, with the left knee 
worse than the right.  The RO noted that a left knee 
disability was not shown in service.  The RO denied 
entitlement to service connection for bilateral knee 
degenerative joint disease, on the basis that degenerative 
joint disease was not shown in service.  

At the November 1997 VA C&P examination there was no varus or 
valgus instability of the right knee.  He had marked varus 
alignment of the lower extremity.  

The above information was related to the veteran in August 
2002.  He stated that he would like to claim service 
connection for a left knee disability, and was notified of 
the need for new and material evidence.  It was also 
discussed that service connection for a right knee disability 
and a back disorder could not be claimed as secondary 
conditions if the primary condition of a left knee disorder 
was not service connected.  The veteran mentioned that he 
would meet with his service representative.  

In August 2002 the RO wrote to the veteran informing him of 
the previous denial of service-connected disability 
compensation for degenerative joint disease of the left and 
right knee, and that he had been notified of the decision by 
letter dated in November 1997.  He was notified as to the 
type of evidence needed to reopen his claim.

The report of an informal hearing with a Decision Review 
Officer (DRO) in November 2002 shows that the veteran 
reported injuring his left knee in service in August or 
September 1952 and being hospitalized for 6 weeks at the 
Yokohama Naval Hospital.  During the July 2002 VA 
examination, the doctor told the veteran that he would write 
a report linking his back and right knee conditions to his 
left knee.  The agreed upon action was that an SOC would be 
issued pending development for the records from Yokohama 
Naval Hospital.  

The National Personnel Records Center (NPRC) replied that it 
did not have an index listing for 1952 Yokohama in patient 
clinicals.  

At a videoconference hearing before the undersigned in May 
2004, the veteran testified as to his current disabilities 
and to his injury in service.  His representative stated that 
all the documentary evidence had been submitted and was in 
the claims file.  It was acknowledged that the original claim 
file had been misplaced and a rebuilt record had been made.  
There was some discussion as to which knee was service-
connected.  The veteran testified that a VA doctor had told 
him that because of his left knee disorder, he was bearing 
down on his right knee, which affected his lower back.  He 
also testified that he was having problems with the sight in 
his left eye due to his head also being hit by the boom in 
August 1952 when his knee was injured.  

II.  Legal Analysis

A.  Service connection for a vision disorder

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The Court held in Savage that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between 
present disability and service.  See Savage, 10 Vet. App. at 
497.  The only proviso is that there be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and his post-service symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent.

In the present case, there are no service medical records 
available for review.  The Board notes, however, that a 
November 1997 rating decision shows that the veteran was 
granted service connection for malaria effective from July 
1947 and for hepatitis and residuals of a right knee sprain, 
both effective from September 1953.  The November 1997 rating 
decision shows that he sought an increase for his service-
connected knee disability and entitlement to service 
connection for bilateral degenerative joint disease of the 
knee.  This shows that the veteran filed three prior claims 
and did not seek entitlement to service connection for vision 
problems.  In addition, the RO reviewed the service medical 
records covering August 1953 and noted an injury to the 
veteran's right knee, but there was no mention that his head 
was injured at the same time or that he suffered vision 
problems due to a concurrent head injury.  

The first medical evidence of record of vision problems is in 
June 2002, approximately forty-nine years after service, when 
he complained of onset of double vision a few days earlier.  
He saw an ophthalmologist the same day and was told that his 
eyes looked normal.  When seen in the Neurosurgery Clinic the 
assessment was that a small infarction or TIA most likely had 
caused the binocular horizontal diplopia.  These medical 
records provide an etiology for his diplopia, and do not link 
vision problems to any disease or injury which occurred 
during the veteran's active military service.

The veteran contends that current vision problems are related 
to service.  The Board has carefully considered the veteran's 
contentions.  He is competent, as a layman, to report that as 
to which he has personal knowledge.  See Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  He, is not, however, competent 
to offer his medical opinion as to cause or etiology of the 
claimed disability, as there is no evidence of record that 
the veteran has specialized medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  His 
statements therefore are not competent medical evidence of a 
nexus between current vision problems and active service, or 
claimed continuity of symptomatology demonstrated after 
service.

Based upon careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran's currently claimed vision 
problems began during service.  There is no competent medical 
evidence that the veteran has a chronic acquired vision 
disorder which has been linked to service.  No probative, 
competent medical evidence exists of a relationship between 
any currently claimed vision disorder and any continuity of 
symptomatology asserted by the veteran.  See McManaway v. 
West, 13 Vet. App. 60, 66 (1999) (holding that, where there 
is assertion of continuity of symptomatology since service, 
medical evidence is required to establish "a nexus between 
the continuous symptomatology and the current claimed 
condition"), vacated on other grounds sub nom. McManaway v. 
Principi,14 Vet. App. 275 (2001) (per curiam); Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, supra. 

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Accordingly, the claim for service 
connection for a vision disorder must be denied

B.  Finality and Materiality-Bilateral degenerative joint 
disease of the knee

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.302 (2003).  A final decision issued by an RO 
may not thereafter be reopened and allowed, and a claim based 
on the same factual basis may not be considered.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).  

Absent an appeal, a decision of a duly constituted rating 
agency or other agency of original jurisdiction shall be 
final and binding on all VA field offices as to conclusions 
based on evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104 (West 
1991).  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2003).  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  Effective August 29, 2001, 
changes were made to 38 C.F.R. § 3.156(a), which defines new 
and material evidence.  Under the amended provisions of 
38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decisionmakers.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U. S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim.  

Evidence considered at the time of the November 1997 denial 
was the veteran's claim, the report of a VA joints 
examination in November 1997, and service medical records 
from March 1952 to September 1953.

The evidence received into the record since the November 1997 
denial includes statements and testimony from the veteran 
about a knee injury and treatment in service, and an apparent 
link between the knee disabilities; and VA medical records 
from June 2000 to June 2002 showing diagnoses and treatment 
of knee disabilities.  Such evidence, presumed credible for 
the purpose of reopening, bears substantially upon the 
specific matters under consideration as it relates to an 
unestablished fact necessary to substantiate the claims and 
raises a reasonable possibility of substantiating the claims.  
Consequently, the claims of service connection for 
degenerative joint disease of the right and left knee are 
reopened.

ORDER

Entitlement to service connection for a vision disorder is 
denied.

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for degenerative 
joint disease of the right knee is reopened and the appeal is 
granted to this extent only.

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for degenerative 
joint disease of the left knee is reopened and the appeal is 
granted to this extent only.


REMAND

As noted in the above decision, the Board has determined that 
there is new and material evidence sufficient to reopen the 
veteran's claims for service connection for degenerative 
joint disease of the left knee and the right knee.

As noted above, the Veterans Claims Assistance Act of 2000 
(VCAA) substantially modified the circumstances under which 
VA's duty to notify and assist claimants applies, and how 
that duty is to be discharged.  See Public Law No. 106-175 
(2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002).  VA has published regulations implementing many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

VA's duty to assist a claimant includes obtaining medical 
records, and to provide a medical examination or obtain a 
medical opinion when necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2003).  

The veteran testified that, at his July 2002 VA examination, 
the examiner told him there was a relationship between his 
degenerative joint disease of the left and right knees and 
also a relationship between his knee disorders and a back 
disorder.  The report of examination in the file does not 
include any discussion of such a relationship.  In addition, 
the Board notes the VA examination addressed only the left 
knee because, when the examination was requested, it was 
thought that the left knee was already service-connected.  
After the examination, a November 1997 rating decision was 
placed into the rebuilt file showing that it was residuals of 
right knee sprain that was service connected.  The left knee 
was not service connected.  The veteran's claim for a back 
disorder as secondary to a service-connected knee disorder is 
inextricably intertwined with this matter.  Accordingly, 
further development is needed.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and any 
other applicable legal precedent. 

2.  The RO should make another search for the 
veteran's original claims file and service 
medical records.  

3.  The RO should attempt to secure the report 
of the VA examination that was provided the 
veteran in November 1997.  (See the November 
1997 rating decision for date and location.)

4.  After the above has been accomplished to the 
extent possible, the RO should schedule the 
veteran for an orthopedic examination to 
determine the etiology of any current 
degenerative joint disease of the knees and of 
any back disorder(s) found on examination.  The 
claims file must be made available to and 
reviewed by the examiner pursuant to the 
examination and the examiner should state that 
the claims file was reviewed in conjunction with 
the examination.  The examination should include 
any special diagnostic tests that are deemed 
necessary for an accurate assessment.  

a.  The examiner should proffer an 
opinion, with supporting analysis, as to 
whether the veteran's degenerative joint 
disease of the right knee is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) to have been 
caused or aggravated by the veteran's 
service-connected residuals of right knee 
sprain or by the injury in August 1953 
when he fell on shipboard and was 
diagnosed with right knee sprain, or 
whether such an etiology or relationship 
is unlikely (i.e., less than a 50-50 
probability). 

b.  The examiner should proffer an 
opinion, with supporting analysis, as to 
whether the veteran's degenerative joint 
disease of the left knee (not service-
connected) is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) to have been caused or 
aggravated by the veteran's service-
connected residuals of right knee sprain 
or whether such an etiology or 
relationship is unlikely (i.e., less than 
a 50-50 probability).

c.  The examiner should proffer an 
opinion, with supporting analysis, as to 
the etiology of any back disorder(s) 
found on examination to include whether 
it is at least as likely as not (i.e., to 
at least a 50-50 degree of probability) 
that any diagnosed back disorder(s) was 
(were) caused or aggravated by the 
veteran's service-connected residuals of 
right knee sprain, or whether such an 
etiology or relationship is unlikely 
(i.e., less than a 50-50 probability).

d.  A rationale should be provided for 
all opinions offered.  The veteran's 
claims folder should be made available to 
the reviewing physician in conjunction 
with the review of this matter, and the 
final report should indicate whether such 
review was performed. 

5.  After undertaking any other development 
deemed essential in addition to that specified 
above, the RO should readjudicate the veteran's 
claim.  If any benefit sought on appeal remains 
denied, the appellant should be provided an SSOC 
containing notice of all relevant actions taken 
on the claim, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of time 
should be allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



